 

Case 1:19-cr-00802-GBD Document 20 Filed 01/10/20 Page 1 of 1
U.S. Department of Justice

 

 

 

 

 

United States Attorney
nHiGhE SEENY Southern District of New York
DOCU MENT The Silvio J. Mollo Building

  

FLECTEDS

REN One Saint Andrew's Plaza
HR ty FILED New York, New York 10007
BOC’ @

mane: January 10, 2020
DATE FILED: JAN TS 2020

 

 

 

 

 

 

BY ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Mendel Zilberberg and Aron Fried,
19 Cr. 802 (GBD)

 

Dear Judge Daniels:

The Government writes on behalf of the parties to respectfully request an adjournment of
the pretrial conference currently scheduled for January 14, 2020 at 10:00 a.m. for approximately
30 days. In addition, the Government respectfully requests that time be excluded under the Speedy
Trial Act until the next conference date set by the Court pursuant to Title 18, United States Code,
Section 3161(h)(7)(A). The Government submits that the exclusion of time best serves the ends
of justice and outweighs the best interests of the public and the defendants in a speedy trial as it
will enable the parties to discuss a potential disposition of this matter and permit the defense
additional time to review discovery. Counsel for both defendants, Mendel Zilberberg and Aron
Fried, consent to these requests.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: s/ Kimberly J. Ravener
Kimberly J. Ravener / Sagar K. Ravi
Assistant United States Attorneys
(212) 637-2358 /-2195

ce: Isabelle Kirshner, Esq.
Benjamin Brafman, Esq.

 
